Citation Nr: 1617821	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-11 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral heel/foot disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from January 1971 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the Veteran was previously represented by attorney Gloria E. Colon.  In April 2010, he changed his representation to the Veterans of Foreign Wars of the United States.

In a May 2015 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an adequate VA examination in compliance with the directives of the May 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the May 2015 remand, the Board instructed the AOJ to provide the Veteran with a VA examination and medical opinion in connection with his claim.  During a November 2015 VA examination, the examiner diagnosed the Veteran with left foot pain.  The examiner stated that the Veteran had a normal left foot examination and did not diagnose a left foot disorder.  However, the examiner did not conduct any imaging studies of the feet.  The Board finds that imaging studies are needed in light of the fact that a November 1971 service x-ray report stated that the Veteran had a right foot calcaneal spur.  In addition, it is unclear from this examination report whether the Veteran has a current right heel/foot disorder.  For these reasons, an additional VA examination must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral heel/foot disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA St. Louis Health Care System dated since April 2015.

2.  After completing the preceding development, schedule a VA examination to determine the nature and etiology of the Veteran's claimed bilateral heel/foot disorder.  The claims file must be made available to the examiner and the examiner should indicate review of the file in the report.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment, to include neurological studies, must be conducted.  Appropriate x-ray studies must be obtained.

The examiner should also determine whether an MRI is necessary to assess the claimed bilateral heel/foot disorder.  If the examiner concludes and that an MRI is unnecessary, the examiner should fully explain why such a study is not needed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly identify all current bilateral foot/heel disorders, to include any scars that are present.  

I.  For each diagnosed disorder other than pes planus, the examiner must provide an opinion as to the following questions:

(a)  Is there clear and unmistakable (undebatable) evidence that the disorder existed prior to the Veteran's active duty service?

(b)  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing disorder did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service?
(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service?

II.  If the examiner diagnoses pes planus, the examiner must provide an opinion as to the following question:

Is there clear and unmistakable (undebatable) evidence that any worsening of the condition during was due to the natural progress of the disease?

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




